TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 20, 2015



                                     NO. 03-12-00787-CR


                               Mark Vernon Moore, Appellant

                                                v.

                                 The State of Texas, Appellee




         APPEAL FROM 22ND DISTRICT COURT OF HAYS COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND BOURLAND
             AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment of conviction rendered by the district court. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s judgment of conviction. Therefore, the Court affirms the district court’s

judgment of conviction. Because appellant is indigent and unable to pay costs, no adjudication

of costs is made.